Citation Nr: 0712841	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  05-00 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 through 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2007, the veteran was afforded a travel board 
hearing in front of the undersigned veteran's law judge.  
During the hearing, the veteran asserted that his diabetes 
mellitus caused, or alternatively, aggravated his coronary 
artery disease (CAD), and therefore was claiming service 
connection as secondary to the service-connected diabetes 
mellitus that directly caused and/or aggravated his current 
CAD.  The veteran also asserted that he had not been afforded 
a VA examination to determine whether or not a nexus exists 
between his diabetes mellitus and his CAD.  

The veteran's testimony at the hearing, his private medical 
records from St. Joseph's Hospital and the Tampa Heart 
Center, dated May 1997 through December 2003, as well as VA 
treatment records dated January 2003 through August 2003 
reveal diagnosis and treatments for both diabetes mellitus 
and CAD.  Records from St. Joseph's Hospital, dated June 
1997, revealed that the veteran was diagnosed with CAD and 
underwent a stent placement.  Medical records from Dr. 
S.E.S., relate that the veteran was diagnosed as having 
diabetes mellitus in November 2002.  Records from St. 
Joseph's Hospital and the Tampa Heart Center, dated December 
2003, indicated that the veteran underwent a coronary bypass 
graft.  In his hearing, the veteran asserted that his 
diabetes mellitus caused his CAD, or in the alternative, that 
it aggravated his CAD.  

The veteran was not provided with a VA examination to 
determine if the veteran's service connected diabetes 
mellitus caused or aggravated his CAD.  Therefore, an 
examination or opinion is necessary to make a decision on a 
claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  Therefore, an 
examination should be obtained to resolve these issues.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
his current CAD.  The claims file should 
be provided to the examiner prior to the 
examination.  The examiner should review 
the claims file in conjunction with his 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all results must be 
included in the examination report.  The 
examiner should determine from a review 
of the record when the veteran had 
diabetes mellitus.  In this regard, the 
examiner should review laboratory 
findings from 1997 for the purpose of 
determining whether any finding, 
including glucose levels, represented the 
onset of diabetes mellitus.  If diabetes 
mellitus is identified by an examination 
of the 1997 laboratory report, the 
examiner should state whether diabetes 
mellitus caused CAD.  

If it is determined that diabetes 
mellitus did not cause CAD, the examiner 
should state whether the veteran's 
diabetes mellitus aggravated the 
veteran's CAD beyond natural progress.  
If aggravation beyond natural progress is 
found, the examiner should identify that 
portion of the disability which is due to 
such aggravation.  A complete rationale 
for all opinions expressed must be 
provided.  

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

